       Case 2:19-cv-05147-JJT Document 57 Filed 09/18/20 Page 1 of 4



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Lee Harris,                                 No. CV-19-05147-PHX-JJT
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (Doc. 38) (“R&R”) submitted in this

16   matter by United States Magistrate Judge Michelle H. Burns recommending the Court deny

17   the Petition for Habeas Corpus as moot because Petitioner was released from custody and
18   he did not challenge his underlying conviction (Doc. 1). Petitioner filed objections to the

19   R&R (Doc. 39). Since the filing of the R&R, Petitioner has filed 13 largely unintelligible

20   motions or supplements to his objections, including a Motion for Recusal of the
21   undersigned. The Court will deny Petitioner’s Motion to Recuse, adopt the Report and

22   Recommendation in full, deny Petitioner’s remaining motions, and dismiss this action.

23          I.     Recusal is Not Required
24          Title 28, Section 455(a) of the United States Code provides that a United States

25   judge “shall disqualify” himself in any proceeding in which his “impartiality might

26   reasonably be questioned.” 28 U.S.C. § 455(a). Section 455(b)(1) provides that a judge

27   must also disqualify himself where he “has a personal bias or prejudice concerning a party,

28   or personal knowledge of disputed evidentiary facts concerning the proceeding[.]” Id.
       Case 2:19-cv-05147-JJT Document 57 Filed 09/18/20 Page 2 of 4



 1   § 455(b)(1). Recusal pursuant to § 455(b) is required only if the bias or prejudice stems
 2   from an extra-judicial source, not from conduct or rulings during the course of the
 3   proceedings. See Hasbrouck v. Texaco, Inc., 842 F.2d 1034, 1046 (9th Cir. 1987), aff’d,
 4   496 U.S. 543 (1990). “[J]udicial rulings alone almost never constitute [a] valid basis for a
 5   bias or partiality motion.” Liteky v. United States, 114 S. Ct. 1147, 1157 (1994). Adverse
 6   rulings should be appealed; they do not form the basis for a recusal motion. Further, where
 7   the judge forms opinions in the courtroom, either in the current proceeding or in a prior
 8   proceeding, these opinions “do not constitute a basis for a bias or partiality motion unless
 9   they display a deep-seated favoritism or antagonism that would make fair judgment
10   impossible.” Id.
11            Similarly, 28 U.S.C. § 144 provides for recusal where a party files a “timely and
12   sufficient affidavit that the judge before whom the matter is pending has a personal bias or
13   prejudice either against him or in favor of any adverse party.” The affidavit must state the
14   facts and reasons for the belief that the bias or prejudice exists. Id. If the judge finds the
15   affidavit timely and legally sufficient, the judge must proceed no further, and another judge
16   must be assigned to hear the motion. Id.; United States v. Sibla, 624 F.2d 864, 867 (9th Cir.
17   1980).
18            But Petitioner’s affidavit is not sufficient, there are no facts to support that the
19   undersigned has any bias or prejudice, nor has Petitioner identified any extrajudicial matter
20   from which an asserted bias arose. Accordingly, recusal pursuant to § 455(b) is not
21   appropriate. See, e.g., United States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986) (judge’s
22   prior adverse rulings are insufficient cause for recusal). Nor is recusal pursuant to § 144
23   appropriate. Accordingly, the undersigned will deny the motion to recuse.
24            II.    Report and Recommendation
25            The Court adopts in whole the R&R and agrees with the conclusion that this petition
26   is moot. It is a jurisdictional requirement that a habeas corpus petitioner be “‘in custody’
27   under the conviction or sentence under attack at the time his petition is filed.” Maleng v.
28   Cook, 490 U.S. 488, 490-91 (1989) (citing 28 U.S.C. §§ 2241(c)(3) & 2254(a); Carafas v.


                                                  -2-
          Case 2:19-cv-05147-JJT Document 57 Filed 09/18/20 Page 3 of 4



 1   LaVallee, 391 U.S. 234, 238 (1968)). “[The Supreme Court has] never held
 2   . . . that a habeas petitioner may be ‘in custody’ under a conviction when the sentence
 3   imposed for that conviction has fully expired at the time his petition is filed.” Maleng, 490
 4   U.S. at 491 (emphasis in original). Once a petitioner has completed the sentence imposed
 5   for a conviction, “the collateral consequences of that conviction are not themselves
 6   sufficient to render an individual ‘in custody’ for the purposes of a habeas attack upon it.”
 7   Id. at 492. Thus, while, “custody” is not limited to actual physical incarceration, see Jones
 8   v. Cunningham, 371 U.S. 236, 239 (1963), one condition of being “in custody” is that the
 9   petitioner be subject to restraints not shared by the public generally, see id. at 243 (parolee
10   is “in custody” within the meaning of the habeas statute).
11            Further, the “case-or-controversy” requirement of article III, § 2, of the United
12   States Constitution requires a habeas corpus petitioner to have a “personal stake in the
13   outcome of the lawsuit.” Spencer v. Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis v. Cont’l
14   Bank Corp., 494 U.S. 472, 477-78 (1990)). So even where a petitioner satisfies the “in
15   custody” requirement at the time the petition is filed, it may become moot if he is released
16   from custody prior to any ruling. Id. Once a sentence has expired, “some concrete and
17   continuing injury other than the now-ended incarceration (or parole)— some ‘collateral
18   consequence’ of the conviction—must exist if the suit is to be maintained.” Spencer, 523
19   U.S. at 7 (holding that potential impact of conviction on future sentencing proceeding was
20   not a sufficient injury to demonstrate article III standing).
21            Nothing in any of Petitioner’s objections, supplemental objections, or motions for
22   an evidentiary hearing establish that there is an ongoing case or controversy with respect
23   to his habeas corpus petition. He received the relief he sought—release from custody—and
24   did not challenge the propriety of his underlying conviction or allege he is subject to any
25   ongoing collateral consequence.1 Although not clear, to the extent that Petitioner is
26   attempting to present a claim of false imprisonment under state law, Respondent notes that
27   Petitioner has an ongoing tort action in Maricopa County Superior Court (Doc. 33). Thus,
28
     1
         Petitioner has returned to custody in connection with a separate criminal matter.

                                                   -3-
       Case 2:19-cv-05147-JJT Document 57 Filed 09/18/20 Page 4 of 4



 1   the Court will adopt the R&R, deny the Petition as moot, and deny Petitioner’s remaining
 2   motions.
 3          IT IS THEREFORE ORDERED that Petitioner’s Motion to Recuse (Doc. 48) is
 4   denied.
 5          IT IS FURTHER ORDERED adopting in whole Magistrate Judge Burns’ R&R
 6   (Doc. 38) and dismissing and denying as moot the Petition for Writ of Habeas Corpus
 7   pursuant to 28 U.S.C. 2254 (Doc. 1). All remaining motions (Docs. 41, 45, 47, 50, 51, 53,
 8   54, 55, 56) are denied.
 9          IT IS FURTHER ORDERED denying a Certificate of Appealability and leave to
10   proceed in forma pauperis. Dismissal of the Petition is justified by a lack of jurisdiction
11   and reasonable jurists would not find the ruling here debatable.
12          IT IS FURTHER ORDERED directing the Clerk of the Court to enter judgment
13   accordingly and close this matter.
14          Dated this 18th day of September, 2020.
15
16                                         Honorable John J. Tuchi
                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
